15 Wis. 2d 361 (1962)
ESTATE OF OHNSTAD:
OHNSTAD, Appellant,
v.
UNION STATE BANK and others, Respondents.
Supreme Court of Wisconsin.
November 30, 1961.
January 9, 1962.
For the appellant there was a brief by Knudson, Morrow & Pope of Dodgeville, and oral argument by J. Paul Morrow.
No brief or appearance for the respondents.
*362 DIETERICH, J.
Because of the failure of the respondents to file a brief, we exercise our discretionary power under Supreme Court Rule 32, sec. 251.32, Stats., and reverse that part of the order granting letters of administration with will annexed to the Union State Bank of Lancaster, a Wisconsin banking corporation.
By the CourtThat part of the order which appoints the Union State Bank of Lancaster, Wisconsin, is reversed, and cause remanded for further proceedings.
GORDON, J., took no part.